PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,492,314
Issue Date: November 26, 2019
Application No. 15/928,862
Filing or 371(c) Date: March 22, 2018
Attorney Docket No. AXIS-PT252
Title: ASSEMBLY FOR SECURING AN ELECTRONIC DEVICE TO SUPPORT SURFACE


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, March 18, 2021, to change the name of inventor “Christian Jacobsson” to –Christian Jakobsson--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

The issue fee in this case was paid on October 22, 2019. Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent. 

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s credit card.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions